Dorsey, Judge,
delivered the opinion of the court.
The complainant having submitted his cause to the chancellor for final hearing, has no reason to complain that his bill has been dismissed. It stated no claim to equitable relief, which gave him any standing in a court of chancery. By his own showing his remedy at law was complete, and there he should be left to pursue it. The mere fact of a complainant not availing himself by way of set-off, of a legal claim which he had against a plaintiff obtaining a judgment at law against him, forms of itself no ground for the interference of a court of equity to suspend the execution of such judgment.
DECREE AFFIRMED WITH COSTS.